Citation Nr: 1641510	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hepatitis C had its onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.



II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

The Veteran asserts that his diagnosis of hepatitis C was incurred in service.  See, e.g., September 2009 claim.  As noted in the Introduction, the Veteran served on active duty from March 1979 to May 2009.  

In support of his claim, the Veteran submitted a statement from his treating physician in August 2014.  The statement indicates that the Veteran had been under the physician's care for chronic hepatitis C since October 2009.  The physician noted that the hepatitis C virus is present greater than 6 months before it is considered chronic.  The Veteran's abnormal LFTs (Liver Function Tests) in service in 2005 and subsequent diagnosis of chronic hepatitis C in 2009 indicate that the virus was present in 2005.  Additionally, the physician noted that a liver biopsy was performed in December 2009, which indicated that the hepatitis C virus has been present for many years.

The physician's August 2014 statement indicates that the Veteran's hepatitis C had its onset in service.  As the physician explained the reasons for this conclusion based on an accurate characterization of the evidence, his opinion is entitled to substantial probative weight.  Moreover, there is no contrary medical opinion in the evidence of record.  The evidence is thus at least evenly balanced as to whether the Veteran's hepatitis C had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, given that there is a probative medical opinion in support of the claim and no conflicting evidence, such development would be inappropriate in this case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


